UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7362



JERRY L. CARY, SR.,

                                              Plaintiff - Appellant,

          versus


HONORABLE ALAN E. ROSENBLATT, Judge; HONORABLE
A. BONWILL SHOCKLEY, Judge; HONORABLE LEROY
ROUNTREE HASSELL, Chief Justice of the
Virginia   Supreme   Court;   STEVEN   WITMER,
Virginia Assistant Attorney General,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-05-456-2)


Submitted:   February 22, 2006              Decided:   May 18, 2006


Before LUTTIG* and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry L. Cary, Sr., Appellant Pro Se.



     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Jerry L. Cary, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.             See Cary v.

Rosenblatt, No. CA-05-456-2 (E.D. Va. Aug. 23, 2005).                 We deny

Cary’s motions for appointment of counsel, to amend the caption,

and to amend his claim.      We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -